DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

claim 1:
power supply device (Fig. 1: power supply device 100)
computing processing device (Fig. 2: PC 200)
claim 8:
measurement unit (Fig. 3: temperature sensor 28)
computing unit (Fig. 3: computing circuit 22; para. 0047: computing circuit is a CPU, ROM, RAM, etc.)
output unit (Fig. 1: display circuits 23; para. 0040, 0050: display circuits are seven segment LEDs, LCDs, etc.)
claim 9:
storage unit (Fig. 3: storage circuit 27; para. 0054: storage circuit 27 is a non-volatile memory such as flash)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-12 are interpreted according to 35 U.S.C. 112(f) because they recite generic placeholders coupled with functional language, but the specification fails to provide adequate written description of structures corresponding to the claimed functions.  The specification teaches that the claimed “computer processing device” and “computing unit” are general purpose processors.  General purpose processors are unable to achieve the specific functions claimed without disclosure of specific algorithms for achieving these functions.  The specification fails to disclose any algorithms for obtaining operating state based on ambient 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification teaches that the claimed “computer processing device” and “computing unit” are general purpose processors.  General purpose processors are unable to achieve the specific functions claimed without disclosure of specific algorithms for achieving these functions.  The specification fails to disclose any algorithms for obtaining operating state based on ambient temperature, causing a display unit to display operating state in comparison with a use condition, and estimating ambient temperature based on measured internal temperature and a load condition of the power supply.  Without disclosure of such algorithms, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea comprising a mental process of estimating ambient temperature based on an internal measurement, and obtaining an operating state based on the ambient temperature.  Estimation is a process that can be performed in the human mind, as is obtaining an “operating state” based on the temperature (i.e., the broadest reasonable interpretation includes any and all judgments of the state based on temperature, which can be performed in the human mind).  Additionally, the specification teaches that the estimation of ambient temperature comprises using a table to look up an ambient temperature value [Fig. 5], which can also be performed in the human mind.  This judicial exception is not integrated into a practical application because the act of estimating ambient temperature and displaying the operating state does not: 
improve the functioning of a computer (it merely displays information), 
use a particular machine (the specification discloses the invention as part of a general purpose processor),
transform or reduce an article to a different state or thing (estimating and displaying does not transform or reduce an article).

Additionally, the courts have found that claims to “collecting information, analyzing it, and displaying certain results of the collection and analysis”, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, are directed towards a mental process [MPEP 2106.04(a)(2)(III)(A)].  The courts have also found that that gathering and analyzing information using conventional techniques and displaying the result are not sufficient to show an improvement to technology, thereby failing to integrate the judicial exception into a practical application.
Other claim limitations merely serve to link the judicial exception to a particular technological environment, or to indicate that a computer is used to perform the mental process.  For example, claim limitations directed towards processing devices, power supplies, computing units, output units, etc. merely serve to indicate that the mental process is carried out using a computer system, and directed towards the technological environment of power supply systems for a computer system.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional claimed elements are directed towards additional steps that can be performed as a mental process (claims 9 and 11), further define the data being collected or analyzed in the mental process (claims 2 and 10), or further define the data being displayed in conventional ways (claims 3-6).  Official notice is taken that other additional elements are well-understood, routine, and conventional as being directed towards well-known computer components (claims 8 and 12).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka, U.S. Patent Application Publication No. 2012/0281433.
Regarding claim 1, Yamanaka discloses a system comprising:
	a power supply device [Fig. 1: power supply unit 10] that is capable of estimating an ambient temperature [para. 0059: environmental temperature] based on internal measurement information [Fig. 9, S3: calculate ambient temperature from in-apparatus temperature; para. 0059: “The temperature sensor 14 is provided at a plurality of points within the power supply unit 10 and the environmental temperature is calculated from temperature detected values by the temperature sensors 14.”]; and 
a computing processing device that obtains an operating state of the power supply device at the ambient temperature estimated by the power supply device [Fig. 9: steps S8, S9 depend on S5, which depends on ambient temperature] wherein 
the computing processing device causes a display unit [Fig. 1: programmable display device 3] to display the obtained operating state of the power supply device in comparison with a use condition determined in advance [Fig. 9, S10: any value dependent upon ambient temperature may represent an “operating state”, any other value may represent a “use condition determined in advance”].
[para. 0051: “The process of Step S1 to Step S10 is repeatedly performed at a desired time interval or a desired timing.”].
Regarding claim 5, Yamanaka teaches the display unit to display a change in the operating state of the power supply device when a use temperature changes [para. 0051: process repeated at desired time intervals, therefore temperature changes will be reflected in subsequent executions].
Regarding claim 6, Yamanaka teaches the computing processing device causes the display unit to display a change in the operating state of the power supply device when a use time changes [para. 0050: “The input-voltage calculation unit 133 obtains the input-voltage detection signal (Step S6). The obtained input-voltage detection signal is time-serially accumulated and stored in the RAM 103. The input voltage calculation unit 133 determines the input voltage based on the obtained input voltage signal and the input-voltage calculation data 114 (Step S7).”].
Regarding claim 7, Yamanaka teaches the computing processing device gives a notification when the operating state of the power supply device deviates from the use condition [Fig. 9, S10, displaying values provides notification].
Regarding claims 13 and 14, Yamanaki discloses the system of claim 1, and also the method to executed by the claimed system, as well as the medium storing instructions for the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[para. 0033, 0034, 0062, 0063].
Schnell, U.S. Patent Application Publication No. 2020/0363480, discloses a system that determines the temperature for an electrolytic capacitor based on an ambient temperature [para. 0052].
Sultenfuss et al., U.S. Patent Application Publication No. 2019/0094937, discloses a power supply system that derives an ambient temperature from a measured internal temperature [para. 0079].
Boisseree, U.S. Patent Application Publication No. 2018/0166751, discloses a system that calculates a remaining shelf life for a battery based on monitored ambient temperature [para. 0017].
Mclean et al., U.S. Patent Application Publication No. 2016/0065057, discloses a system that determines an external temperature for a device based on measured internal temperature [para. 0058].
Burns et al., U.S. Patent No. 7,479,764, discloses a system that estimates an internal temperature of a battery based on a known relationship the ambient temperature and internal battery temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov